DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the upwards contacts" in line 1 and “the downward contacts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maeda (US 2002/0190349).
Regarding claim 1.
Maeda teaches a semiconductor device, comprising: a substrate (SB); a test transistor (GT) over the substrate (SB); and multi-level metal interconnections (WL,SI) formed over the substrate (SB) and spaced apart from each other and from the test transistor (GT) in a vertical direction from the substrate (SB) (fig 1); and contacts (CP,CP1) for connecting the metal interconnections (WL,S1), wherein at least one metal interconnection (SI) among the multi-level metal interconnections is a spiral metal interconnection, and wherein the contacts do not overlap with each other (fig 1) (paragraph 148-151).
 Regarding claim 2.
Maeda teaches the spiral metal interconnection has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi-level metal interconnections (paragraph 20).
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
  Regarding claim 7.
Maeda teaches a spiral structure (SI) of the at least one metal interconnection has a round shape or a bend shape (fig 70).
 Regarding claim 8.
Maeda teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 70).
 Regarding claim 9.
Maeda teaches the multi-level metal interconnections (WL,SI) are positioned at a higher level than the test transistor (GT) (fig 1). 
Regarding claim 10.
Maeda teaches  the test transistor includes a gate structure (GT) over the substrate (SB), and source/drain regions (SD) formed in the substrate on both sides of the gate structure, and wherein the multi-level metal interconnections (CP1) are coupled to one of the source/drain regions (SD) (fig 1).
   Claim(s) 1, 2, 7, 8, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sakamoto (US 2006/0097836).
Regarding claim 1.
Sakamoto teaches semiconductor device, comprising: a substrate (101); a test transistor (104,122) over the substrate (101) (paragraph 62); and multi-level metal interconnections (111,114,120) formed over the substrate (101) (fig 4) and spaced apart from each other and from the test transistor in a vertical direction from the substrate (fig 1) (paragraph 65-67); and contacts (113,110) for connecting the metal interconnections (fig 4), wherein at least one metal interconnection (114) among the multi-level metal interconnections is a spiral metal interconnection, and wherein the contacts do not overlap with each other (fig 4,6) (paragraph 65-67).
  Regarding claim 2.
Sakamoto teaches the spiral metal interconnection (fig 1,4) has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi-level metal interconnections. 
  Regarding claim 7.
Sakamoto teaches a spiral structure (114) of the at least one metal interconnection has a round shape or a bend shape (fig 4).
Regarding claim 8.
Sakamoto teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 4).
Regarding claim 9.
Sakamoto teaches the multi-level metal interconnections (111,114) are positioned at a higher level than the test transistor (104,122) (fig 2,4).
Regarding claim 10.
Sakamoto teaches the test transistor includes a gate structure (105) over the substrate (101), and source/drain regions (107) formed in the substrate (101) on both sides of the gate structure (105), and wherein the multi-level metal interconnections (111,114) are coupled (110) to one of the source/drain regions (107). 
 Claim(s) 11 through 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshihara (US 2013/0248380).
Regarding claim 11.
Yoshihara teaches a semiconductor device, comprising: a substrate (10); multi-level metal interconnections (32,42,62) formed over the substrate (10) and spaced apart from each other in a vertical direction from the substrate (fig 1); contacts (32a,32b,42a,42b,52a,52b) for connecting the metal interconnections; and a pad (70) formed over the multi-level metal interconnections, and wherein at least one metal interconnection among the multi-level metal interconnections is a spiral metal interconnection (fig 2a-2d), wherein the contacts do not overlap with each other (paragraph 20-35).
Regarding claim 12.
Yoshihara the spiral metal interconnection has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi-level metal interconnections or the pad
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 13.
Yoshihara teaches at least the lowest-level metal interconnection (32) among the multi-level metal interconnections is a spiral metal interconnection (fig 1).
 Regarding claim 14.
Yoshihara teaches the multi-level metal interconnections (32,42,53) are spiral metal interconnections (fig 1,2a-2d).
 Regarding claim 15. 
Yoshihara teaches wherein a spiral structure of the at least one metal interconnection has a round shape or a bend shape (fig 2a-2d).
 Regarding claim 16.
Yoshihara teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 2a-2d).
 Claim(s) 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brennan (US 2006/0022787).
Regarding claim 17.
A semiconductor device, comprising: a substrate including a cell region (L B-B) and a peripheral region; a capacitor (204) over the substrate of the cell region; multi-level cell metal interconnections (202) formed over the capacitor (204) of the cell region, and multi-level peripheral metal interconnections (228,218) formed over the substrate  of the peripheral region; and a cell pad (230) formed over the multi-level cell metal interconnections, and a peripheral pad (228) formed over the multi-level peripheral metal interconnections (fig 2b), wherein at least one metal interconnection among the multi-level cell metal interconnections and the peripheral metal interconnections is a spiral metal interconnection (fig 2a) (paragraph 45-50).
 Regarding claim 18.
Brennan teaches at least one lowest-level metal interconnection (202) among the multi-level cell metal interconnections and the multi-level peripheral metal interconnections is a spiral metal interconnection (fig 2a,2b).
 Regarding claim 20.
Brennan teaches the spiral structure has a round shape or a bend shape (fig 2a).
Regarding claim 21.
Brennan teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 2a).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied Sakamoto (US 2006/0097836) to claim 1 above, and further in view of Okada (US 2004/0195652).
Regarding claim 3.
Sakamoto teaches elements of the claimed invention above.
Sakamoto teaches a downward contact (110,113) of each metal interconnection is coupled to a second end of each metal interconnection. (fig 2,4)
Sakamoto does not teach an upward contact connected to an end of the spiral interconnection layer.
Okada teaches contacts coupling the multi-level metal interconnections, wherein upward contacts (90) of the contacts are coupled to first ends of the multi-level metal interconnections, and downward contacts (10) of the contacts are coupled to second ends of the multi-level metal interconnections (fig 11) (paragraph 58-60).
It would have been obvious to one of ordinary skill in the art to provide an upward contact attached to an end of the spiral interconnection in order to provide an electrical connection to the interconnection layer.
Regarding claim 4.
Okada teaches the upward contact (10) and downward contact (900) do not overlap (fig 1)
 Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied Sakamoto (US 2006/0097836) in view of Inoue (US 2013/0153888).
 Regarding claim 11.
 Sakamoto teaches a semiconductor device, comprising: a substrate (101); multi-level metal interconnections (111,114) formed over the substrate (101) and spaced apart from each other in a vertical direction from the substrate (101); contacts (110,113) for connecting the metal interconnections, and wherein at least one metal interconnection (114) among the multi-level metal interconnections (111.114) is a spiral metal interconnection (fig 4), wherein the contacts do not overlap with each other (fig 2,4) (paragraph 65-67).
Sakamoto does not teach a pad.
Inoue teaches a semiconductor device, comprising a pad (620) connected to an inductor (fig 17) (paragraphs 155).
It would have been obvious to one of ordinary skill in the art to provide a pad in order to facilitate connection to the interconnect and thereby allow the application of voltage to the circuit (paragraph 155).
  Regarding claim 12
 Sakamoto teaches the spiral metal interconnection (114) has a current flow that offsets plasma-induced damage occurring from other metal interconnections among the multi-level metal interconnections or the pad (fig 2,4).
 Regarding claim 15.
Sakamoto teaches wherein a spiral structure (114) of the at least one metal interconnection has a round shape or a bend shape (fig 2,4).
Regarding claim 16.
Sakamoto teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 2,4).
  Regarding claim 17.
Sakamote teaches a semiconductor device, comprising: a substrate (101) including a cell region and a peripheral region; a capacitor (105,103) over the substrate (101) of the cell region; multi-level cell metal interconnections (111,110) formed over the capacitor of the cell region, and multi-level peripheral metal interconnections (113,114) formed over the substrate of the peripheral region (fig 4,6); wherein at least one metal interconnection among the multi-level cell metal interconnections and the peripheral metal interconnections is a spiral metal interconnection (fig 4) (paragraph 65-67). 
 Sakamoto does not teach a pad.
Inoue teaches a semiconductor device, comprising a pad (620) connected to an inductor (fig 17) (paragraphs 155).
It would have been obvious to one of ordinary skill in the art to provide a pad in order to facilitate connection to the interconnect and thereby allow the application of voltage to the circuit (paragraph 155).
Regarding claim 20
 Sakamoto teaches a spiral structure (114) of the at least one metal interconnection has a round shape or a bend shape (fig 4).
Regarding claim 21.
Sakamoto teaches the round shape includes a circular shape or an elliptical shape, and wherein the bend shape includes one shape selected from among polygonal structures including a rectangle, a square, and an octagon (fig 4).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2006/0022787) as applied to claim 17 and further in view of Hashisume (US 2005/0073025).
Regarding claim 19.
Brennan teaches elements of the claimed invention above.
Brennan does not teach the spiral metal interconnections.
Hashisume teaches the metal interconnection layers comprises spiral metal interconnections (40,50) (fig 3) (paragraph 45).
It would have been obvious to one of ordinary skill in the art to provide multiple spiral interconnections in order to reduce the resistance of the spiral and thereby reduce resistance and enable greater current carrying capacitor (paragraph 8). 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
The prior art does not teach: 
   A semiconductor device, comprising: a substrate; a test transistor over the substrate; and multi-level metal interconnections formed over the substrate and spaced apart from each other and from the test transistor in a vertical direction from the substrate; and contacts for connecting the metal interconnections, wherein at least one metal interconnection among the multi-level metal interconnections is a spiral metal interconnection, and wherein the contacts do not overlap with each other,  the multi-level metal interconnections are spiral metal interconnections.
A semiconductor device, comprising: a substrate; a test transistor over the substrate; and multi-level metal interconnections formed over the substrate and spaced apart from each other and from the test transistor in a vertical direction from the substrate; and contacts for connecting the metal interconnections, wherein at least one metal interconnection among the multi-level metal interconnections is a spiral metal interconnection, and wherein the contacts do not overlap with each other,  at least the lowest-level metal interconnection among the multi-level metal interconnections is a spiral metal interconnection. 
 
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/           Examiner, Art Unit 2817          

/BRADLEY SMITH/           Primary Examiner, Art Unit 2817